667 So.2d 476 (1996)
Sigifredo BENITEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 95-3052.
District Court of Appeal of Florida, Third District.
January 31, 1996.
Sigifredo Benitez, in pro. per.
Robert A. Butterworth, Attorney General, and Cynthia A. Greenfield, Assistant Attorney General, for appellee.
Before JORGENSON, COPE and GREEN, JJ.
PER CURIAM.
Sigifredo Benitez appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. He contends that in the plea colloquy in which he pled guilty to two counts of attempted capital sexual battery and one count of kidnapping, he should have been advised that he would thereby become subject to the Florida Sexual Predators Act and its registration requirements. See §§ 775.21-.23, Fla. Stat. (1993). We conclude that this was a collateral consequence of the plea which was not required to be covered in the plea colloquy. See State v. Will, 645 So.2d 91, 94-95 (Fla. 3d DCA 1994); Polk v. State, 405 So.2d 758, 761-62 (Fla. 3d DCA 1981).
Affirmed.